

115 HR 4588 IH: Abraham Lincoln Medal for Public Sacrifice Act of 2017
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4588IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Cook (for himself, Mr. Fitzpatrick, Mr. O'Halleran, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo establish the Abraham Lincoln Medal for Public Sacrifice, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Abraham Lincoln Medal for Public Sacrifice Act of 2017. 2.Establishment (a)Medal establishedThere is established a medal referred to as the Abraham Lincoln Medal for Public Sacrifice.
 (b)AwardThe President shall award the medal established under subsection (a) to each qualified individual whom the President determines to be wounded or killed on or after the date of the enactment of this Act in circumstances in which the death or wound is—
 (1)the result of an attack— (A)targeted on the qualified individual as a result of the status of such qualified individual as an officer or employee of the Federal Government; or
 (B)that occurs while the qualified individual is acting in an official capacity as an officer or employee of the Federal Government; and
 (2)not the result of willful misconduct or negligence of such qualified individual. (c)Special authority for retroactive awardThe President may award the medal established under subsection (a) to qualified individuals wounded or killed prior to the date of the enactment of this Act in circumstances listed in subsection (b).
 (d)Design and strikingThe Secretary of the Treasury shall design and strike the medal established under subsection (a) with suitable emblems, devices, and inscriptions, and ensure that the medal does not closely resemble the Purple Heart.
 (e)DefinitionsIn this Act: (1)Qualified individualThe term qualified individual means an officer or employee of the Federal Government other than a member of the armed forces.
 (2)Armed forcesThe term armed forces has the meaning given the term in section 2101 of title 5, United States Code. (3)EmployeeThe term employee has the meaning given the term in section 2105 of title 5, United States Code.
 (4)OfficerThe term officer has the meaning given the term in section 2104 of title 5, United States Code. (5)WoundThe term wound means an injury to any part of the body directly from an outside force or agent that requires medical treatment.
				